—Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order of the Supreme Court, Oneida County, which granted respondent’s cross motion for summary judgment dismissing the petition to invalidate respondent Stephen Di Maggie’s petition for the Conservative Party nomination in the election for the office of Rome City Councilor.
Although petitioner is not a member of the Conservative Party and does not seek its nomination, he has standing to challenge respondent’s designating petition. The challenge is not based on an internal party rule but on the legislatively mandated content of the designating petition (see, Matter of Liepshutz v Palmateer, 65 NY2d 963, affg 112 AD2d 1098).
The designating petition adequately describes the office for which respondent is running, and avoids any reasonable probability of confusion. Although the designating petition describes the office as "Rome City Councilor” instead of "Rome City Councilor, First Ward”, the sole page of the petition includes the candidate’s address, which is in the First Ward. Further, respondent has presented affidavits from four of the five signers attesting to their knowledge that respondent is running for City Councilor for the First Ward. The description of the office is adequate when it is " 'sufficiently informative * * * so as to preclude any reasonable probability of confusing or deceiving the signers, voters, or board of elections’ ” (Matter of Liepshutz v Palmateer, 112 AD2d 1101, 1102, affd 65 NY2d 965, supra, quoting Matter of Donnelly v McNab, 83 AD2d 896). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Election Law.) Present — Denman, P. J., Callahan, Boomer, Boehm and Davis, JJ. (Filed Aug. 25, 1992.)